      Case 2:21-cv-00663-GBW-SMV Document 7 Filed 08/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO
                              (LAS CRUCES)

THOMAS RODRIGUES,                          )
                                           )     Magistrate Judge Gregory B. Wormuth
                     Plaintiff,            )
                                           )     Case No.: 2:21-cv-00663-GBW-SMV
      v.                                   )
                                           )     Magistrate Judge Stephan M. Vidmar
GATESTONE & CO.                            )
INTERNATIONAL, INC.,                       )
                                           )
                     Defendant.            )

                                      ORDER

      THIS MATTER is before the Court on Defendant Gatestone & Co. International,

Inc.’s Unopposed Motion for Extension of Time to Respond to Plaintiff’s Complaint

[ECF 6] (“Motion”). The Court, having reviewed the record, finds the Motion to be well

taken and GRANTS the Motion.

      IT IS THEREFORE ORDERED that Gatestone & Co. International, Inc.’s

deadline to respond to the Complaint [ECF 1] shall be extended through and including

September 7, 2021.

      SO ORDERED.



                                       UNITED STATES MAGISTRATE JUDGE
    Case 2:21-cv-00663-GBW-SMV Document 7 Filed 08/25/21 Page 2 of 2




Submitted by:                                Received by Email and Approved by:

s/ Andrew E. Cunningham                      s/ Nathan C. Volheim
Andrew E. Cunningham                         Nathan C. Volheim, Esq.
Sessions, Israel & Shartle, LLC              Atlas Consumer Law
141 West Jackson Boulevard, Suite 3550       Division of Sulaiman Law Ltd.
Chicago, IL 60604                            2500 S. Highland Avenue, Suite 200
(312) 578-0992                               Lombard, Illinois 60148
acunningham@sessions.legal                   Email: nvolheim@sulaimanlaw.com
Attorney for Gatestone & Co.                 Attorney for Plaintiff
International, Inc.




                                         2
